Exhibit 10.1

 



AGREEMENT AND PLAN OF MERGER

 

THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”) is entered into as of March
2, 2016, by and among HSRE Quad Merger Sub, LLC, a Maryland limited liability
company (“Quad Merger Sub”), HSRE Quad OP Merger Sub, LLC, a Delaware limited
liability company and wholly-owned subsidiary of Quad Merger Sub (“OP Merger
Sub”) and Campus Crest Communities Operating Partnership, LP, a Delaware limited
partnership (the “Operating Partnership,” and together with Quad Merger Sub and
OP Merger Sub, the “Parties”). All capitalized terms used but not otherwise
defined herein shall have the meaning set forth in the Merger Agreement (as
hereinafter defined).

 

RECITALS

 

WHEREAS, pursuant to the terms of that certain Agreement and Plan of Merger
dated as of October 16, 2015 (the “Merger Agreement”), by and among HSRE Quad
Merger Parent, LLC, a Delaware limited liability company, Quad Merger Sub,
CCGSR, Inc., a Delaware corporation and Campus Crest Communities, Inc., a
Maryland corporation and the sole member of the general partner of the Operating
Partnership (“CCG”), immediately prior to the Merger (as hereinafter defined)
CCG will merge with and into Quad Merger Sub, with Quad Merger Sub surviving the
merger (the “Quad Merger”);

 

WHEREAS, in accordance with the terms of the Second Amended and Restated
Agreement of Limited Partnership of the Operating Partnership (as amended, the
“OP Agreement”), prior to the consummation of the Quad Merger, the Operating
Partnership will redeem all of the Company OP Units held by all of the Limited
Partners (as defined in the OP Agreement) other than the Scheduled Limited
Partners; and

 

WHEREAS, in connection with the consummation of the Quad Merger, subject to
terms and conditions of this Agreement and in satisfaction of Section 11.3(a) of
the OP Agreement, each Scheduled Limited Partner shall receive, in exchange for
each Company OP Unit held by such Scheduled Limited Partner as of the effective
time of the Quad Merger an amount equal to the Merger Consideration.

 

NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

Article I
The MERGER

 

Section 1.1            Merger. On the terms and subject to the conditions set
forth in this Agreement, and in accordance with the Delaware Limited Liability
Company Act (“DLLCA”) and the Delaware Limited Partnership Act (“DLPA,” and
together with the DLLCA, the “Applicable Law”), at the Effective Time (as
hereinafter defined), (i) OP Merger Sub will merge (the “Merger”) with and into
the Operating Partnership, and (ii) the separate corporate existence of OP
Merger Sub will cease and the Operating Partnership will continue its existence
under the Applicable Law as the surviving entity in the Merger (sometimes
referred to herein as the “Surviving Entity”).

 



 1 

 

 

 

Section 1.2            Closing. The closing of the Merger will take place at
4:04 p.m. on March 2, 2016, at the offices of DLA Piper LLP (US), 1251 Avenue of
the Americas, New York, New York 10020 by the exchange of signatures and other
closing deliveries electronically (with original signatures to be delivered via
overnight delivery), or at such other time and place and means as is agreed to
in writing by the Parties hereto.

 

Section 1.3            Effective Time. Subject to the provisions of this
Agreement, the Parties will cause a certificate of merger (the “Certificate of
Merger”) to be executed, acknowledged and filed with the Secretary of State of
the State of Delaware in accordance with the relevant provisions of the
Applicable Law and shall make all other filings or recordings required under the
Applicable Law. The Merger will become effective at such time as the Certificate
of Merger has been duly filed with the Secretary of State of Delaware or at such
later date or time as may be agreed by the Parties in writing and specified in
the Certificate of Merger in accordance with the Applicable Law (the effective
time of the Merger being hereinafter referred to as the “Effective Time”).

 

Section 1.4            Effects of the Merger. The Merger shall have the effects
set forth herein and in the applicable provisions of the Applicable Law. Without
limiting the generality of the foregoing, and subject thereto, from and after
the Effective Time, all property, rights, privileges, immunities, powers,
franchises, licenses, authority and other assets of OP Merger Sub shall vest in
the Surviving Entity, and all debts, liabilities, obligations, restrictions and
duties of OP Merger Sub shall become the debts, liabilities, obligations,
restrictions and duties of the Surviving Entity.

 

Section 1.5            Organizational Documents of Surviving Entity. At the
Effective Time, (i) the certificate of limited partnership of the Operating
Partnership, as amended, modified or supplemented from time to time, immediately
prior to the Effective Time shall be the certificate of limited partnership of
the Surviving Entity until thereafter amended in accordance with the terms
thereof or as provided by applicable law, and (ii) the OP Agreement will be
amended and restated substantially in the form of Exhibit A, attached hereto
(the “A&R OP Agreement”), at the Effective Time and the A&R OP Agreement shall
be the limited partnership agreement of the Surviving Entity until thereafter
amended in accordance with the terms thereof or as provided by applicable law.

 

Section 1.6            General Partner of Surviving Entity. The general partner
of the Operating Partnership immediately prior to the Effective Time, shall,
from and after the Effective Time, be the general partner of the Surviving
Entity until its successor has been duly elected or appointed and qualified or
until their earlier resignation or removal in accordance with the certificate of
limited partnership and A&R OP Agreement, in each instance, of the Surviving
Entity.

 



 2 

 

 

 

Article II
EFFECT OF THE MERGER ON EQUITY INTERESTS

 

Section 2.1            Effect of the Merger on Equity Interests. At the
Effective Time, as a result of the Merger and without any action on the part of
the Parties or any holder of any membership or partnership units, as applicable,
of the Parties:

 

(a)                OP Merger Sub Membership Units. Each membership unit of OP
Merger Sub outstanding immediately prior to the Effective Time shall
automatically be, at the Effective Time, cancelled and in exchange for the
cancellation thereof, converted into the right to receive one (1) Common Unit
(as defined in the OP Agreement);

 

(b)               Company OP Units Held by the Scheduled Limited Partners. Each
Scheduled Limited Partner shall be entitled to receive for each Company OP Unit
held by such Scheduled Limited Partner as of the effective time of the Quad
Merger an amount equal to the Merger Consideration; and

 

(c)                Company OP Units by Other Partners of the Operating
Partnership. Each Company OP Unit held by partners other than the Scheduled
Limited Partners as of the effective time of the Quad Merger shall remain an
outstanding Company OP Unit of the Surviving Entity.

 

Article III
MISCELLANEOUS

 

Section 3.1            Entire Agreement. This Agreement together with the
Certificate of Merger constitutes the sole and entire agreement of the Parties
to this Agreement with respect to the subject matter contained herein, and
supersedes all prior and contemporaneous understandings, representations and
warranties and agreements, both written and oral, with respect to such subject
matter.

 

Section 3.2            Successors and Assigns. This Agreement shall be binding
upon and shall inure to the benefit of the Parties hereto and their respective
successors and permitted assigns.

 

Section 3.3            No Third Party Beneficiaries. This Agreement is for the
sole benefit of the Parties hereto and their respective successors and permitted
assigns and nothing herein, express or implied, is intended to or shall confer
upon any other person any legal or equitable right, benefit or remedy of any
nature whatsoever, under or by reason of this Agreement.

 

Section 3.4            Headings. The headings in this Agreement are for
reference only and shall not affect the interpretation of this Agreement.

 

Section 3.5            Amendment and Modification; Waiver. This Agreement may
only be amended, modified or supplemented by an agreement in writing signed by
each Party. No waiver by any Party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the Party so
waiving. Except as otherwise set forth in this Agreement, no failure to
exercise, or delay in exercising, any rights, remedy, power or privilege arising
from this Agreement shall operate or be construed as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.

 



 3 

 

 

 

Section 3.6            Severability. If any term or provision of this Agreement
is invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the Parties shall negotiate in good faith
to modify this Agreement so as to effect the original intent of the Parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

Section 3.7            Governing Law; Submission to Jurisdiction. This Agreement
shall be governed by and construed in accordance with the internal laws of the
State of Delaware without giving effect to any choice of conflict of law
provision or rule (whether of the State of Delaware or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than
those of the State of Delaware.

 

Section 3.8            Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed to be one and the same agreement. A signed copy of this
Agreement delivered by facsimile, e-mail or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Agreement.

 

[Signature Page Follows]

 



 4 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

 

HSRE Quad Merger Sub, LLC, a Maryland limited liability company

 

By: HSRE Quad Merger Parent, LLC, its

sole member

 

By:   /s/ Stephen M. Gordon

Name: Stephen M. Gordon

Title: Manager

 

 

 

 

HSRE Quad OP Merger Sub, LLC, a Delaware limited liability company

 

By: HSRE Quad Merger Sub, LLC, its sole

member

 

By: HSRE Quad Merger Parent, LLC,

its sole member

 

By:   /s/ Stephen M. Gordon

Name: Stephen M. Gordon

Title: Manager

 

 

 

[Signature Page to Merger Agreement]



 

 

 

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

CAMPUS CREST COMMUNITIES OPERATING PARTNERSHIP, LP, a Delaware limited
partnership

 

By: CAMPUS CREST COMMUNITIES GP, LLC, a Delaware limited liability company, its
general partner

 

By: CAMPUS CREST COMMUNITIES, INC., a Maryland corporation, its sole member

 

 

 

By:   /s/ Aaron S. Halfacre

Name: Aaron S. Halfacre

Title: President

 

 

 

[Signature Page to Merger Agreement]



 

 

 

 

Exhibit A

 

A&R OP Agreement

 

 

 

 

 

 

 

 



 

 

 

